                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

Case No. 2:20-cv-03562-MAA                                                Date: May 24, 2021
Title       Pardo-Pena v. Ronald Spector et al.



Present:    The Honorable MARIA A. AUDERO, United States Magistrate Judge


                   James Muñoz                                             N/A
                   Deputy Clerk                                   Court Reporter / Recorder

           Attorney Present for Plaintiff:                         Present for Defendants:
                       N/A                                                   N/A

Proceedings (In Chambers):         ORDER TO SHOW CAUSE REGARDING NON-
                                   COMPLIANT PROOF OF SERVICE AS TO SERVICE OF
                                   PROCESS ON DEFENDANT ERIC AGUILAR


        This matter has been pending since April 17, 2020. On May 11, 2021, after the matter was
referred for all purposes to the calendar of Magistrate Judge Maria A. Audero upon full consent of
the parties, the Court held a Status Conference. At the Status Conference, Plaintiff Cesar Pardo-
Pena advised the Court that he had not yet been able to serve one defendant, identified in the
pleadings as Eric Aguilar1. On that day, the Court issued a Scheduling Order which, among other
things, ordered Plaintiff to serve Defendant Aguilar with the Third Amended Complaint and to file a
proof of that service by no later than June 10, 2021. (Sched. Order, ECF No. 216.)

       On May 24, 2021, Plaintiff filed a document entitled “Certificate of Service,” which contains
a United States Postal Service receipt dated May 20, 2021 and a corresponding tracking sheet, also
from the United States Postal Service, indicating delivery of an item on May 21, 2021 at 12:29 p.m.
(Proof of Service, ECF No. 225.)




1
 Although the docket contains a Proof of Service indicating service of the original complaint and
summons on Defendant Aguilar (ECF No. 29), Plaintiff explained at the Status Conference that the
address at which Defendant Aguilar purportedly was served is not a correct address.



CV-90 (03/15)                           Civil Minutes – General                               Page 1 of 3
                                       UNITED STATES DISTRICT COURT
                                      CENTRAL DISTRICT OF CALIFORNIA

                                           CIVIL MINUTES – GENERAL

Case No. 2:20-cv-03562-MAA                                                               Date: May 24, 2021
Title           Pardo-Pena v. Ronald Spector et al.

       To the extent the Certificate of Service is intended to constitute proof of service of the Third
Amended Complaint on Defendant Aguilar, the Court finds the Certificate of Service to be non-
compliant with Federal Rule of Civil Procedure2 4 and its Scheduling Order for multiple reasons, as
follows:

       First, the Certificate of Service is not an affidavit of service by the server, as required by
Rule 4(l)(1). Fed. R. Civ. P. 4(l)(1).

       Second, the Certificate of Service does not state what item or items were delivered. Thus, the
Court is unable to determine if the Third Amended Complaint and its accompanying Summons are
the documents that purportedly were served. Fed. R. Civ. P. 4(c)(1).

        Third, the Certificate of Service does not state to whom the document or documents
purportedly were delivered. Thus, the Court is unable to determine if the Third Amended Complaint
(and its accompanying Summons) was delivered to Defendant Aguilar. Id.

        Fourth, the Certificate of Service does not state an address to which the documents
purportedly were delivered. Thus, the Court is unable to determine if the documents were delivered
to a proper address (if not delivered to Defendant Aguilar in person). Id.

        Fifth, the Certificate of Service does not state the manner in which the documents
purportedly were delivered and, if not delivered to Defendant Aguilar in person, the factual bases for
other type of service. Thus, the Court is unable to discern if service was effected in compliance with
Rule 4(e).

        Accordingly, Plaintiff is ORDERED TO SHOW CAUSE why Defendant Aguilar should
not be dismissed from the action pursuant to Rule 4(m). Plaintiff’s response to this Order—whether
by filing an adequate proof of service, filing a dismissal of Defendant Aguilar, making a
demonstration of good cause for the failure to serve, or any other explanation—is due no later than
June 15, 2021 at 1:00 p.m.




2
    Unless otherwise stated, all further references to “Rule” shall be to the Federal Rules of Civil Procedure.


CV-90 (03/15)                                    Civil Minutes – General                                     Page 2 of 3
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

Case No. 2:20-cv-03562-MAA                                                Date: May 24, 2021
Title      Pardo-Pena v. Ronald Spector et al.

        Plaintiff is cautioned that failure to timely file an adequate proof of service or a
response to this Order may lead to dismissal of the claims against Defendant Aguilar for
failure to serve and/or prosecute the action against him.

        Plaintiff is reminded that, even as a pro se litigant, he is required to comply with the Federal
Rules of Civil Procedure, the Central District of California Local Civil Rules, and all other
applicable rules, including the requirements of the Judge presiding over the case. The Court notes
that there is a free “Pro Se Clinic” that can provide Plaintiff with information and guidance about
many aspects of civil litigation in this Court. The Clinic is located at the Roybal Federal Building
and Courthouse, 255 East Temple Street, Los Angeles, CA 90012 (note that the clinic may not be
open for in-person appointments during the pandemic). Pro se litigants must call or submit an on-
line application to request services as follows: on-line applications can be submitted at
http://prose.cacd.uscourts.gov/los-angeles, or by calling (213) 385-2977, ext. 270.

          IT IS SO ORDERED.




CV-90 (03/15)                           Civil Minutes – General                            Page 3 of 3
